Opinion filed October 29, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00187-CV
                                          __________

   IN THE MATTER OF THE ESTATE OF CHARLES JAMES WEBER, DECEASED


                          On Appeal from the County Court at Law

                                        Ector County, Texas

                                   Trial Court Cause No. 19473-08


                           MEMORANDUM OPINION
       The parties have filed in this court an agreed motion to dismiss the appeal. The motion is
granted, and the appeal is dismissed.


                                                           PER CURIAM


October 29, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.